Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 12, 2019

The Court of Appeals hereby passes the following order:

A19A2107. LABARRION HARRIS v. THE STATE.

      In 2011, LaBarrion Harris pled guilty to armed robbery, aggravated assault, and
other related offenses, and the trial court sentenced him to serve 20 years in prison.
In an unpublished opinion, this Court affirmed the denial of his motion for an out-of-
time appeal and motion to modify his sentence. See Harris v. State, Case No.
A14A0811 (Sept. 22, 2014). Following multiple attempts to seek review of his
convictions in this Court, Harris now appeals from the trial court’s denial of his
February 2019 “Motion to Correct Violation of Uniform Superior Court Rules 3.1 and
3.3.” He complained that in violation of these rules, his 2010 arrest warrant was
transferred from magistrate court without an order of the trial court, and he requested
that he be returned to “Cobb County Jail for further proceedings.” However, we lack
jurisdiction to consider this appeal.
      After a criminal conviction has been affirmed, a defendant seeking to challenge
his conviction has three available remedies: he may file an extraordinary motion for
new trial, a motion in arrest of judgment, or a petition for habeas corpus. Harper v.
State, 286 Ga. 216, 217-218 (1) (686 SE2d 786) (2009). None of these remedies
support the instant appeal. Harris, in essence, seeks to again challenge his
convictions. However, he is not authorized to seek relief in this manner. See Roberts
v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010) (post-conviction motion seeking
to vacate an allegedly void conviction is not a valid procedure in a criminal case).
Therefore, this appeal is hereby DISMISSED for lack of jurisdiction.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/12/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.